The defendant having filed a motion for a directed judgment in its favor pursuant to Practice Book § 696 in the appeal from the Court of Common Pleas *743in New Haven County, it is ordered that the motion for a'directed judgment be, and hereby is, granted unless the plaintiffs (appellees) on or before March 15, 1967, file a brief as required by the Connecticut Practice Book.
Robert Kapusta, assistant city attorney, for the appellant (defendant).
Jerome L. Piuco, pro se, the appellee (named plaintiff).
Argued February 9
decided February 10, 1967